DETAILED ACTION
This communication is in responsive to Application 17/457489 filed on 12/03/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claim 1 is presented for examination.

IDS filed on 3/21/2022 has been considered and approved. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11196678. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent disclose every element of current claim 1. This is an anticipate type rejection because the issued patent is narrower than the current claims and discloses every element of variation thereof. 

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 recite the limitation "and direct the second processing system to operate according to the communication resource allocation to receive the communication from the first processing system.”  The claim should recite “resources” to avoid sufficient basis 112 rejection. 
Additionally, the underline limitations is missing “the” article since the limitation is  referring to the same thing determine that a first processing system of the plurality of processing systems that operates according to first QoS rules has a communication to send with a first QoS selection of the first QoS rules to a second processing system that operates according to second QoS rules; 
determine available communication receipt resources of the second processing system of the plurality of processing systems, the second processing system supporting second QoS rules
Examiner interprets them to be the same QoS rules. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arbel US 2019/0050252 A1 in view of Lee et al.  (hereinafter Lee) US 2012/0213070 A1.

Regarding Claim 1, Arbel teaches a system on a Chip (S o C) (Fig. 1 & ¶0021; SoC 100) comprising: 
a plurality of processing systems (Fig. 1 & ¶0021-¶0025; SoC 100 including plurality of processing systems 106, 108, 110 and 112, etc. Also note that this limitation is admitted prior art in applicant’s instant specification ¶0004-¶0005 & Fig. 1), each processing system of the plurality of processing systems having at least one communication interface supporting respective Quality of Service (QoS) rules (Fig. 1 & ¶0021-¶0025; QM 116 communicates with each of the plurality of processing systems 106, 108, 110 and 112 which implies the interface for supporting QoS rules. Also note that this limitation is admitted prior art in applicant’s instant specification ¶0004-¶0005 & Fig. 1); 
and channel circuitry coupled to the plurality of processing systems (Fig. 1 & ¶0021-¶0025; illustrate channel circuitry between all the plurality of processing systems 106, 108, 110 and 112 and interconnect 114 and memory controller 104. Also note that this limitation is admitted prior art in applicant’s instant specification ¶0004-¶0005 & Fig. 1), the channel circuitry comprising: 
communication circuitry configured to service communications for the plurality of processing systems (Fig. 1 & ¶0021-¶0025; illustrate channel circuitry between all the plurality of processing systems 106, 108, 110 and 112 and interconnect 114 and memory controller 104. Interconnect 114 service communications between the different systems. Also note that this limitation is admitted prior art in applicant’s instant specification ¶0004-¶0005 & Fig. 1); 
and a QoS manager (Fig. 1 & ¶0021-¶0025; see QoS manager 116 “QM 116.” Also note that this limitation is admitted prior art in applicant’s instant specification ¶0004-¶0005 & Fig. 1) configured to: 
determine that a first processing system of the plurality of processing systems that operates according to first QoS rules has a communication to send with a first QoS selection of the first QoS rules to a second processing system that operates according to second QoS rules (¶0022-¶0031; requester circuits 106 “first processing system”  and (requester circuits 108 or memory controller 104 “second processing system”) operate according to control parameters include request intervals and outstanding transactions limits, and the values of the request interval and outstanding transaction limit parameters can be dynamically changed by the QM 116.  The request interval parameter on each requester circuit specifies the period of time the requester circuit will wait between the transmission of one memory transaction and the transmission of the next memory transaction “first/second QoS rules.”  Requester circuits 106 “first processing system” communicates transactions according to control parameters including round robin weights for example “first QoS selection”); 
determine available communication receipt resources of the second processing system of the plurality of processing systems, the second processing system supporting second QoS rules (¶0022-¶0031; the resources are determined and adjusted dynamically according to QM 116 where the circuits may follow a round robin to communicate with controller 104 “available receipt resources.” Additionally, at the requester circuits, each of the monitor circuits gathers bandwidth and latency statistics.  The observed bandwidth is the rate at which data is moved from/to the requesters and the memory controller as observed by the monitor and is often expressed as bytes/second.  Latency is the duration of the interval between the time at which a memory transaction is issued and the time at which the requested data is returned to the requester.  The observed bandwidth and latency computed by the monitor circuits may be moving averages and/or other statistical measures, for example); 
determine a communication resources allocation for the second processing system based upon the first QoS rules, the second QoS rules, and the first QoS selection (¶0022-¶0031; QM 116 determines the resource allocation e.g. bandwidth, memory transactions etc. according to logic that stores metrics indicating overall data rate, bandwidth utilization, idle time and percentage of time the memory controller for each circuit 106-112 which includes first QoS rules e.g. bandwidth, second QoS rules e.g. “idle time” and QoS selection e.g. following a round robin to communicate with each other); 
and direct the second processing system to operate according to the communication resource allocation to receive the communication from the first processing system (¶0028-¶0031; the QM determines whether or not the respective data rate metrics, latency metrics, bandwidth utilization, and idle time metric satisfy the metrics of a QoS profile from the device information database 142.  If the QoS profile is not satisfied, the QM dynamically changes the value(s) of one or more control parameters of the requester circuits, the interconnect circuit, and/or of the memory controller).
Arbel does not expressly teach “QoS selection” in the above limitation e.g. “…first QoS rules has a communication to send with a first QoS selection of the first QoS rules to a second processing system that operates according to second QoS rules” & “…determine a communication resources allocation for the second processing system based upon the first QoS rules, the second QoS rules, and the first QoS selection.” However, this limitation is suggested from the art teachings in ¶0022-¶0031 because QM 116 determines the resource allocation and adjust accordingly according to control parameters e.g. the control parameters at the requester circuits include request intervals and outstanding transactions limits, and the values of the request interval and outstanding transaction limit parameters can be dynamically changed by the QM 116.  Additionally, QM adjust transactions according to memory transmission “affects a receive buffer” for each of the circuits 106-112 of Fig. 1. The request interval parameter on each requester circuit specifies the period of time the requester circuit will wait between the transmission of one memory transaction and the transmission of the next memory transaction.  Those skilled in the art will recognize other approaches for regulating the bandwidth of the requester circuits.  For example, multiple parameters can be used to specify a desired statistical distribution of different request intervals over time.
To support Arbel, Examiner cites to Lee. Lee teaches different buffers that are allocated by QM/Scheduler where the buffer size is adjusted based on QM and as needed which similar to “first QoS selection.” In other words, Lee teaches “QoS selection” in the above limitation e.g. “…first QoS rules has a communication to send with a first QoS selection of the first QoS rules to a second processing system that operates according to second QoS rules” & “…determine a communication resources allocation for the second processing system based upon the first QoS rules, the second QoS rules, and the first QoS selection” (Fig. 2 & ¶0052; buffers 216a, b and c are buffers with variable size where the size is adjusted according to policer/shaper).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Lee into the system of Arbel in order to comply with service level agreement profile (¶0050). Utilizing such teachings helps the system to ensure that each bugger is capable of satisfying the tradeoff between a buffer that is small enough to meet data and large enough to have high throughput/low packet loss (¶0052). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455